MILLER, Judge.
The plaintiff pedestrian alleged that she was struck by a backing van truck and sought damages for personal injuries. Her husband claimed the medical expenses incurred for her treatment. Plaintiffs appealed the trial court’s finding of no liability, contending that the trial court erred in accepting defendants’ version of the accident and rejecting that of plaintiffs. We fail to find manifest error and affirm.
Plaintiff testified that at approximately 5:40 p. m. on July 24, 1970, she was struck while standing on the south portion of Blake Street and facing south. Blake Street is a wide gravel street which takes traffic east and west in a residential section of Ville Platte. The street is bordered by an open ditch on the south side.
Defendants were attempting to make a delivery to a home located on the south side of Blake Street and west of the point where plaintiff was standing. The truck approached from the west and stopped east of the house where the delivery was to be made. The driver backed to the west a distance of some forty feet. During the backing maneuver, the truck maintained a distance of approximately four feet from the ditch which ran along the south side of Blake Street.
Plaintiff testified that she heard the truck start the backing maneuver and turned her head to see, but the truck struck her before she could move. She fell into the ditch. Although the truck allegedly struck her left side, all injuries were to her right side, the side on which she landed when she fell in the ditch. One other eye witness supported the contention that she was struck by the backing truck.
The defendant driver, a passenger in defendant's truck and one other eye witness testified that the backing truck did not strike plaintiff. There were clear glass windows all around the van truck. Their version of the accident is just as plausible and impressive as that of plaintiff and her witnesses.
Plaintiffs-appellants have failed to establish manifest error in the trial court’s factual determination. The judgment is affirmed. Costs of this appeal are assessed to plaintiffs-appellants.
Affirmed.